DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 – 4, 6, 8 – 10, 12, 13, and 15 have been amended.
Claims 16 and 17 have been newly introduced.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for a position stabilizing portion” in claims 1 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examples of the discussion of such structure described in the specification are found in at least [Abstract], [0005], [0014], [0032], and [0047] where the position stabilizing portion is discussed as being a component of the magnetic flux that is arranged in a manner which is not parallel to the axis of rotation of the rotor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by voicemail response from Ronald Nolan (59271) on 2021.02.08.
The application has been amended as follows: 

Regarding Claim 1: Claim 1 has been amended as follows

Claim 1, Line 22, from “forces during any fluctuation and any eventually additional forces in order to adjust the bearing provided by the first magnetic flux” to -- forces during any fluctuation and any , wherein adjacent inter-yoke portions are separated from each other by a structure spacer with a magnetic permeability lower than a magnetic permeability of the inter-yoke portions , wherein the structure spacer is a permanent magnet with an orientation adding an extra magnetic flux to the first magnetic flux --

Regarding Claims 2 and 3: Claims 2 and 3 have been canceled

Regarding Claim 9: Claim 9 has been amended as follows

Claim 9, Line 30, from “structure connected to the outlet opening for discharging the fluid” to -- structure connected to the outlet opening for discharging the fluid, wherein adjacent inter-yoke portions are separated from each other by a structure spacer with a magnetic permeability lower than a magnetic permeability of the inter-yoke portions, wherein the structure spacer is a permanent magnet with an orientation adding an extra magnetic flux to the first magnetic flux --

Regarding Claim 15: Claim 15 has been amended as follows

Claim 15, Line 24, from “and fluid caused force during any fluctuation and any additional forces” to -- and fluid caused force during any fluctuation and any additional forces, wherein adjacent inter-yoke portions are separated from each other by a structure spacer with a magnetic permeability lower than a magnetic permeability of the inter-yoke portions, wherein the structure spacer is a permanent magnet with an orientation adding an extra magnetic flux to the first magnetic flux --

Application Title: The application title has been amended as the title is not descriptive of the invention claimed, the new title is clearly indicative of the invention to which the claims are directed. The title is amended to read as follows:

ACTIVE MAGNETIC ROTOR-BEARING ASSEMBLY HAVING AN EVEN NUMBER OF ELECTROMAGNETIC UNITS WITH A SALIENT CONNECTED TO INTER-YOKE PORTIONS SEPARATED FROM EACH OTHER BY A PERMANENT MAGNET STRUCTURE SPACER OF DEFINED MAGNETIC PERMEABILITY

Allowable Subject Matter
Claims 1, and 4 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 9 and 15 have been amended to recite “wherein adjacent inter-yoke portions are separated from each other by a structure spacer with a magnetic permeability lower than a magnetic permeability of the inter-yoke portions, wherein the structure spacer is a permanent magnet with an orientation adding an extra magnetic flux to the first magnetic flux.” Examiner additionally incorporates Applicant’s Remarks of 2020.11.09 with respect to claims 2 and 3 along with their references to the originally filed specification of at least [0015] and [0016] into these reasons for allowance.
The closest known prior art device was taught by US 2004/0143151, (“Mori”), US 2015/0362015, (“Schultz”), and US 2015/0061652, (“Otobe”), which disclose or teach the general arrangement of the active magnetic rotor-bearing assembly as recited in claims 1, 9, and 15; however, Mori, Schultz, and Otobe fail to explicitly disclose or teach wherein 
Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/BENJAMIN DOYLE/Examiner, Art Unit 3746